183 S.E.2d 550 (1971)
279 N.C. 503
STATE of North Carolina
v.
Vernell "Bunk" JACKSON.
No. 16.
Supreme Court of North Carolina.
October 13, 1971.
*551 Atty. Gen. Robert Morgan and Staff Atty. James L. Blackburn, Raleigh, for the State.
W. Harrell Everett, Jr., Goldsboro, for defendant.
BRANCH, Justice:
There was plenary evidence to support the trial judge's findings that defendant freely, understandingly and voluntarily entered his plea of guilty of second degree murder, and the acceptance of the plea will not be disturbed. State v. Jones, 278 N.C. 259, 179 S.E.2d 433; State v. Caldwell, 269 N.C. 521, 153 S.E.2d 34. Further, the record contains no assignments of error, but the appeal itself is an exception to the judgment. The case is therefore presented for review only for errors appearing on the face of the record. State v. Higgs, 270 N.C. 111, 153 S.E.2d 781; State v. Elliott, 269 N.C. 683, 153 S.E.2d 330.
The indictment sufficiently charged the crime to which defendant voluntarily pleaded in a properly organized court, and the sentence was within statutory limits.
We have carefully examined this record and find
No Error.